

115 HR 4233 IH: Improper Tax Payments Reduction Act of 2017
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4233IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mr. Renacci (for himself and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to prevent the fraudulent overreporting of income with
			 respect to the earned income tax credit and the additional child tax
			 credit.
	
 1.Short titleThis Act may be cited as the Improper Tax Payments Reduction Act of 2017. 2.Procedures to reduce improper claims of earned income credit (a)Clarification regarding determination of self-Employment income which is treated as earned incomeSection 32(c)(2)(B) of such Code is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi) and inserting , and, and by adding at the end the following new clause:
				
 (vii)in determining the taxpayer’s net earnings from self-employment under subparagraph (A)(ii) there shall not fail to be taken into account any deduction which is allowable to the taxpayer under this subtitle..
 (b)Required quarterly reporting of wages of employeesSection 6011 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (i)Employer reporting of wagesEvery person required to deduct and withhold from an employee a tax under section 3101 or 3402 shall include on each return or statement submitted with respect to such taxes, the name and address of such employee and the amount of wages for such employee on which such tax was withheld..
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			3.Certain income disallowed for purposes of the earned income tax credit
 (a)Substantiation requirementSection 32 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (n)Inconsistent income reportingIf the earned income of a taxpayer claimed on a return for purposes of this section is not substantiated by statements or returns under section 6051, 6052, 6041(a), or 6050(w) with respect to such taxpayer, the Secretary may require such taxpayer to provide books and records to substantiate such income, including for the purpose of preventing fraud..
 (b)Exclusion of unsubstantiated amount from earned incomeParagraph (2) of section 32(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)ExclusionIn the case of a taxpayer with respect to which there is an inconsistency described in subsection (n) who fails to substantiate such inconsistency to the satisfaction of the Secretary, the term earned income shall not include amounts to the extent of such inconsistency..
 (c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			